339 F.2d 258
Mrs. Gladys REGISTER, Appellee,v.GREAT ATLANTIC AND PACIFIC TEA COMPANY, Appellant.
No. 9474.
United States Court of Appeals Fourth Circuit.
Argued October 2, 1964.
Decided October 7, 1964.

Appeal from the United States District Court for the Eastern District of North Carolina, at New Bern; Sterling Hutcheson, District Judge.
William W. Taylor, Jr., Raleigh, N. C., and Chas. B. Aycock, Kinston, N. C. (White & Aycock, Kinston, N. C., Thomas F. Ellis, and Maupin, Taylor & Ellis, Raleigh, N. C., on brief), for appellant.
Walton K. Joyner, Raleigh, N. C. (W. Olin Reed, Thomas B. Griffin, Kinston, N. C., and William T. Joyner, Raleigh, N. C., on brief), for appellee.
Before SOBELOFF, Chief Judge, and FAHY and BRYAN, Circuit Judges.
PER CURIAM.


1
Judgment is affirmed upon the opinion of the District Court, 235 F.Supp. 847.


2
Affirmed.